                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

                                     No. 7:18-CR-153-FL-1

UNITED STATES OF AMERICA             )
                                     )
               v.                    )              ORDER
                                     )
AUSTINKYLE LEE,                      )
                                     )
               Defendant.            )


        This matter came before the court on October 17, 2019, for a hearing on the competency

of Defendant Austin Kyle Lee ("Defendant") to determine whether Defendant is able to

understand the nature and consequences of the proceedings against him and to assist properly in

his defense, in accordance with 18 U.S.C. §§ 4241and4247(d). See Order [DE-70]. At the

hearing the government was represented by Assistant United States Attorney Lucy Brown and

Defendant, who was present in the courtroom, was represented by James Ayers. The court

advised Defendant of his rights under 18 U.S.C. § 4247(d) which Defendant indicated he

understood.

       In accordance with the court's order, prior to the hearing Defendant had been evaluated at

the Federal Bureau of Prisons Metropolitan Correctional Center in Chicago Illinois, by Allison

Schenk, Ph.D., a licensed clinical psychologist. At the conclusion of Defendant's evaluation, Dr,

Schenk authored a Forensic Psychological Report ("Report"), dated September 25, 2019,

containing a detailed summary of Defendant's evaluation as well as Dr. Schenk's findings and

conclusion bearing on Defendant's competence. The report was filed under seal and provided to

counsel prior to the hearing.
       At the hearing, the government argued in support of Dr. Schenk's findings and

conclusions in the Report. According to th~ Report, Defendant has been diagnosed with

Narcissistic Personality Disorder with antisocial traits. Nonetheless, Dr. Schenk concludes

Defendant is able to understand the nature and consequences of the proceedings against him and

to assist properly in his defense. Defendant did not contest the findings of the Report and offered

no evidence to its findings and conclusions.

       Accordingly, after consideration of the position of the parties as well as the findings

contained in the Report, the court does not find by a preponderance of the evidence, pursuant to

18 U.S.C. § 4241(d), that Defendant is presently suffering from a mental disease or defect

rendering him mentally incompetent to the extent that he is unable to understand the nature and

consequences of the proceedings againsthim or to assist properly in his defense.

       So ordered, the 21st day_of October 2019.




                                                                                                 l
